[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           NOV 7, 2008
                            No. 08-11068
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

               D. C. Docket No. 07-00171-CR-ORL-19KRS

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

NOEL RODRIGUEZ-CERVANTES,
a.k.a. Noel Delgado,
a.k.a. Atero Ramirez,

                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                          (November 7, 2008)

Before ANDERSON, MARCUS and HILL, Circuit Judges.

PER CURIAM:
      Clarence W. Counts, counsel for Noel Rodriguez-Cervantes, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Rodriguez-Cervantes’s conviction and sentence are AFFIRMED.




                                          2